                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BRENDA WICKENS, on behalf of                  )
herself and all other plaintiffs similarly    )
situated,                                     )
                Plaintiff,                    )
                                              )
                v.                            )      Case No.: 2019-CV-6100
                                              )
THYSSENKRUPP CRANKSHAFT                       )      Hon. Robert M. Dow, Jr.
CO, LLC                                       )
                                              )
                Defendant.                    )


                        REVISED JOINT INITIAL STATUS REPORT

        Pursuant to Judge Dow’s May 18, 2020 minute order, the parties submit their revised status
report as follows:
                                           Status

        The Court previously ordered a limited stay until April 13, 2020 to accommodate
settlement discussions which are ongoing. ECF 24 & 26. The stay has been extended by the
COVID-19 pandemic standing orders. During this time, Defendant collected and produced class
wide payroll data and other documents regarding payroll practices. After reviewing the
information produced by Defendant, Plaintiff made a settlement demand on May 8, 2020.
Defendant intends to respond the settlement demand, but due to the urgent and ongoing business
pressures of managing labor and operational issues through the COVID-19 pandemic, the
company’s ability to obtain the necessary approvals for a class and collective settlement has been
delayed. Defendant, however, expects to be able to make a counteroffer in the next few weeks and
is optimistic that the parties will be able to come to agreement. The Parties therefore request that
the stay be extended.

        To accommodate the Parties’ settlement discussions, Defendant was granted an unopposed
extension of time to file its responsive pleading. ECF 23. As noted above, the Court subsequently
stayed the case for 90 days. ECF 26. The stay was subsequently extended by the recent the COVID-
19 pandemic standing orders. Defendant therefore has not filed a responsive pleading.

1. The Nature of the Case

    A. Attorneys of Record
 Plaintiffs’ Attorneys                           Defendants’ Attorneys
 David Fish*                                     Thomas E. Ahlering*
 John Kunze                                      Andrew R. Cockroft
 Kim Hilton                                      Kyle A Petersen*
 The Fish Law Firm, P.C.                         Seyfarth Shaw LLP
 200 East 5th Avenue, Suite 123                  233 S. Wacker Drive, Suite 8000
 Naperville, IL 60563                            Chicago, Illinois 60606-6448

*Indicates lead trial attorney


   B. Basis for Federal Jurisdiction

       This is a collective action claim for overtime wages under the Fair Labor Standards Act,
       29 U.S.C. § 201 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and supplemental
       jurisdiction for claims under the Illinois Minimum Wage Law (“IMWL”), 820 ILCS §
       105/1 et seq pursuant to Fed. R. Civ. Pro 23 under the Biometric Information Privacy Act
       (“BIPA”), 735 ILCS 14/1 et seq. pursuant to Fed. R. Civ. Pro 23.

   C. Nature of the Claims

       Plaintiff alleges Thyssenkrupp did not pay Plaintiff and similarly situated employees
       proper overtime wages of one and one-half time their regular rate of pay for all hours
       worked above forty hours in a work week. Specifically, Plaintiff alleges compensation for
       things such as shift premiums and training were excluded from their hours worked and/or
       the regular rate of pay for determining overtime. Plaintiff also assert a class action claim
       under the Illinois Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., for
       Defendant’s alleged unlawful collection, possession, and dissemination of Plaintiff’s
       biometric fingerprint identifiers and information through use of a finger scan time-keeping
       system.

   D. Major Legal and Factual Issues in the Case


       (i)     Whether Defendant properly calculated the regular rate of pay for purposes of
               Plaintiff’s overtime pay.

       (ii)    Whether Defendant properly captured all time worked for purposes of calculating
               Plaintiff’s overtime pay.

       (iii)   Whether Plaintiffs and the potential class used Defendant’s finger scan timekeeping
               system in Illinois.

       (iv)    Whether Defendant collected Plaintiff’s and the potential class’s biometric
               identifiers or information through their finger scan time-keeping system.



                                                2
        (v)     Whether Defendant collected Plaintiff’s and the potential class’s biometric
                identifiers and information without following the informed written consent

        (vi)    Whether Defendants possessed Plaintiffs’ and the potential class’s biometric
                identifiers or information without establishing a publicly available
                retention/destruction policy as required by 740 ILCS 14/15(a).

        (vii)   Whether collective or class certification of Plaintiff’s claims is appropriate.

   E. Discovery: Plaintiff issued written discovery prior to Defendant filing its responsive
      pleading and prior to the Parties’ exchanging disclosures pursuant to the Mandatory
      Initial Disclosure Pilot requirements. Defendant therefore objected that the discovery was
      premature. Thereafter the Court stayed the case and no formal discovery has been
      completed. In connection with good faith settlement discussion, however, Defendant,
      produced documents to Plaintiff, including class-wide payroll data, documents regarding
      Defendant’s pay practices and policies, and data regarding the size of the putative BIPA
      class. As a further result of the stay, depositions have been taken or are scheduled. In the
      event the parties are unable to reach an agreement, Defendant will file its responsive
      pleading in accordance with any deadline established by the Court, will comply with the
      Mandatory Initial Disclosure Pilot, and respond to Plaintiff’s discovery responses when
      properly served.

        It is the Parties’ understanding that the current fact discovery deadline of August 20,
        2020 remains on calendar. ECF 15. The parties request that this discovery deadline be
        extended or stayed while the parties are attempting to settle this matter. If the Parties are
        unable to finalize a settlement, the Parties agree to conduct a Rule 26 conference and
        propose a scheduling order, including deadlines for completing discovery.

   F. Consent to Proceed Before a Magistrate Judge: The Parties do not consent to
      proceed before a Magistrate Judge for all purposes.

   G. Jury Trial and Length: The probable length of a trial is five days. A jury has been
      requested.

   H.    Status of Settlement Discussions The Parties are engaging in initial settlement
        discussions and exchanged information but have not reached a settlement.

   I. Whether the Parties Request a Settlement Conference: Yes, the Parties would be
      interested in a settlement conference if they are unable to reach an agreement without the
      assistance of a neutral.


Dated: June 19, 2020                           Respectfully submitted,




                                                  3
s/David Fish                     s/ Thomas E. Ahlerig (with consent)
                                 Thomas E. Ahlering
David Fish                       Andrew R. Cockroft
John Kunze                       Kyle A Petersen
Kim Hilton                       Seyfarth Shaw LLP
The Fish Law Firm, P.C.          233 S. Wacker Drive, Suite 8000
200 East 5th Avenue, Suite 123   Chicago, Illinois 60606-6448
Naperville, IL 60563
(630) 355-7590                   Attorneys for Defendant
dfish@fishlawfirm.com
kunze@fishlawfirm.com
khilton@fishlawfirm.com

Attorneys for Plaintiff




                                 4
